     Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                                  FOR THE
                            DISTRICT OF VERMONT



UNITED STATES OF AMERICA,



           V.                                     Crim. No. l:09CR64 - 02

JEREMY ZULLO
          Defendant.

            MEMORANDUM IN OPPOSITION TO DEFENDANT'S MOTION
                      FOR COMPASSIONATE RELEASE

     The United States of America, by and through its attorney,

Christina E. Nolan, United States Attorney for the District of

Vermont, submits this memorandum in opposition to Jeremy Zullo's

motion, filed pursuant to the First Step Act, seeking a

reduction in his 15 - year drug and firearms sentence to time

served.   Although Zullo admits he suffers from no health - related

issues, and presents no exigent family circumstances, he

nonetheless insists there are "extraordinary and compelling

reasons" why he should be released from prison years before he

otherwise would be eligible.

     This application should be denied.

                         PROCEDURAL BACKGROUND

     On May 26, 2010, Jeremy Zullo pled guilty to three counts

of a superseding indictment charging him with conspiracy to
                                          1
      Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 2 of 19




distribute five kilograms or more of cocaine, in violation of 21

U . S . C . § § 8 4 6 and 8 41 ( b) ( 1 ) (A) ; possessing a fire a rm in

furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c); and money laundering, in violation of 18 U.S.C.

§ 1957.    The drug conspiracy charge called for a ten - year

mandatory minimum sentence, while the firearms charge entailed a

five - year mandatory minimum.         At the time of Zullo's plea, the

prevailing law in the Second Circuit did not require the

district court to run the firearms sentence consecutively to the

drug sentence.       See United States v. Williams, 558 F.3d 166 (2nd

Cir. 2009).      However, after Zullo was charged but before he pled

guilty, the Supreme Court granted certiorari in and consolidated

two cases to resolve a circuit conflict as to whether§ 924(c)

mandated imposition of a consecutive firearms sentence.                     See

Abbott v. United States & Gould v. United States, 559 U.S.                   903

(2010) .

      Zullo's change - of-plea took place while Abbott was still

pending in the Supreme Court.            In the plea agreement Zullo

signed, he acknowledged that he faced a mandatory minimum ten-

year sentence on the drug conspiracy count and a five - year

mandatory minimum firearms sentence that could possibly run

consecutively to the drug sentence.              Plea Agreement 1 2.        At the

Rule 11 hearing,      Judge Murtha similarly advised Zullo that the§

                                                2
     Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 3 of 19




924(c) sentence might run consecutively to the conspiracy

sentence.   Plea Transcript pp. 11-13.         During that colloquy, the

parties specifically discussed the uncertainty in the law

concerning whether a§ 924(c) sentence h ad to run consecutively

to any other sentence, and that a case was then pending before

the Supreme Court that might finally resolve the controversy.

Plea Transcript 12 - 13.   Zullo nonetheless pled guilty.

     Sentencing took place on October 19 , 2 010, before Abbott

was decided.    The Government urged the district court to run

Zullo's firearms sentence consecutively to the ten - year drug

sentence.   The court declined to do so, instead impos ing a

concurrent five-year sentence o n the§ 924(c) count.

     The Government appealed.      On Novemb er 15, 2010 , the Supreme

Court rul ed that§ 924(c ) required any sentence under t hat

statute run consecutively to any other sentence.            Abbott v .

United States, 562 U.S. 8 (2 010) .     Abbott e ff ect ive ly overruled

the Second Circuit ' s holding in Williams and r endered Zullo's

aggregate 120-month sentence illegal.

     Th e Second Circuit vacated Zull o ' s sentence and remanded

for resentenci ng i n light of Abbott .       United States v . Zull o ,

2011 WL 11068864 (2nd Cir. Dec . 22, 2 01 1) .      At res enten c ing i n

August 2013 , the district court sent enced Zull o to concurrent

1 2 0- mo n th t e rms of impri sonment on the drug a nd mone y laundering

                                          3
      Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 4 of 19




counts and ordered the five-year§ 924 (c) sentence run

consecut i vely to those counts.

      Acting prose, Zullo appealed his n ew sentence and also

argued that the indictment wa s defective for failing to allege

all the eleme nts o f the charged offens es.         On October 24 , 2014 ,

the Second Circuit affirmed Zullo's resentence and rejected his

challenge to the suffici ency of the indictment .           Un it ed Stat es

v . Zullo, 581 F.App' x 70 (2nd Cir . 2014) .

      In November 2014, Zull o filed a mot i on to vacate his

conviction and sentence u nder 28 U.S. C . § 2255.          Zull o's i nit i a l

filing asserted that Ian Carleton , the attorney who repres ented

him a t plea and first sentenc ing, had provided constitutiona lly

deficient representation in t h e run- up to the guilty p l ea .            In a

supp l emental pleading , Zull o asserted that his gui lt y plea h ad

bee n invo luntary because the district court faile d to adequ ate l y

explai n t h e elements of t h e drug conspiracy charge .

      On July 31, 20 1 5 , t h e Magistrate Judge released a

comprehensive 33 - page Report and Re commenda ti o n concerning

Zullo's motion to vacate , recommending t hat the mot ion be denied

in ful l wit h o u t an evident iary h ear ing .   On August 17, 2 01 5 ,

Zullo filed hi s ob jections to the Report and Recommendat ion , as

we ll as a motion for an evidentiary h earing a nd appointment of

couns el .   On October 29 , 2 01 5 , Judge Mu rt h a adop ted the

                                             4
     Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 5 of 19




Magistrate Judge's Report and denied the Motion to Vacate ,

Motion for an Evidentiary Hearing, and Motion t o Appoint

Counsel.   On June 16, 2016, t he Second Circuit denied Zullo a

certificate of appealability.

     On November 6, 2017, Zullo moved, pursuant to Fed. R. Civ .

P. 60(b) (4), to vacate the denial of his§ 2255 petition, reopen

the case and aff o rd him an evidentiary hear ing on h is

ineffect ive assistance of counsel claim.        While that matter was

pending, Zullo filed another motion, on February 8, 2018,

alleging that the Government had breached the plea agreement by

appealing from h is original sentence.

     On April 30, 2018, Judge Reiss iss ued an opinion and order

denying the Ru l e 60 motion and, construing the motion alleging a

plea agreeme n t breach as a second or successive col late r al

attack on Zullo's convi ct i on or sentence, transfe rre d it

pursuant to 28 U.S .C . § 1 631 to the Second Circuit for

certification p u rs u ant to 28 U.S.C. § 2244 (b) ( 3 ) .   Zullo was

notified that he had to apply to the Court of Appeals for

authorization to file a success i ve peti t ion but      failed to do so .

On June 22 , 2018 , the Court of Appea l s dismissed the underlying

moti on a lleging a plea agreement breach.




                                           5
        Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 6 of 19




                                      ARGUMENT

A.      Compassionate Release Under The First Step Act

        The compassi o nate r elease statute, 1 8 U.S.C.

§    3582 ( c) ( 1 ) (A) , as amended by t he First Step Act o n December

2 1, 2018, provides i n pert ine nt part:

       (c) Modification of an Imposed Term of Imprisonment.
       The court may not modify a term of imprisonment once i t
       has been imposed except that -

              (1)   in any case -

        (A)  the court, upon mot i o n of t he Direct o r of the
       Bu reau ' o f Prisons, or upon mot i ~n of the defenda n t
       after the defendant has ful l y exhausted all
       administrative rights to appeal a failure of the Bureau
       o f Prisons t o bring a mot i o n o n t he defendant's b e half
       or the lapse of 30 days fro m t he receipt o f such a
       request by the warden of the defendant's facili ty ,
       whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of p roba tion or
       supervised release with o r without conditions t hat does
       not exceed the unserved portion of t he original term of
       imprisonment), after considering the factors set forth
       i n section 3553(a ) to the e xt e nt that they are
       appli c abl e , i f i t f inds tha t -

              (i) extraordinary and compelling reasons warrant
              such a reduction .

        and that s u c h a r e duct i on i s consistent with
        a ppli cab l e p oli cy stateme nt s i ss u ed b y t h e Senten cing
        Commission

Furthe r , 28 U.S . C . § 994 (t) p rovide s :       " The Commi ss ion, in

promu l g ating g e n e r a l po li c y s t a t e me n ts regarding the sent e ncing

                                                 6
      Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 7 of 19




modification provisions in section 3582 ( c) ( 1) (A) of title 18,

shall describe what should be considered extraordinary and

compelling reas ons for sentence reducti o n, including the

criteria to be applied and a list of specific examples.

Rehabilitation of the defendant alone shall not be consi dered an

extraordinary and compelling reason. "          Accordingly, t h e relevant

policy statement of the Commiss i on is binding on the court.             See

Dillon v. Un ited States, 560 U.S. 817 , 827         (2010)   (where 18

U.S.C. § 3582(c) (2) permits a sentencing reduction based on a

retroactive guideline amendment, "if such a reduction is

cons is tent with applicable policy statemen ts issued by the

Sentencing Commission," the Commission 's pertinent po licy

statements are binding on the court) . 1



1 Prior to the passage of the Firs t Step Act, while the
Commission policy statement was binding o n the court's
consideration of a motion under § 3582 ( c ) ( 1) (A), su c h a moti on
could only be presented by BOP . The First Step Act added
authori ty for a n inmate himself to f ile a motion seeking relie f ,
afte r exha u s ting a dmini s trativ e r e me di es , o r after the p assag e
of 30 days after presenting a request to the warden, whichever
is earlier .     In this case, it appears Zu llo has exha usted
adminis t rative remedies .

The inmate d oes not h ave a ri ght to a h ea ring .    Fed .R. Crim.P.
43 (b) (4) states that a d efendant n eed n ot b e pres ent where
"[t]he proceeding involves the correction or reduction of
sentence unde r Rul e 35 or 1 8 U.S . C . § 3582 (c) ." See Dillon , 560
U.S. at 827 -28 (ob serving tha t , under Ru le 43(b) (4) , a d e f endant
need n ot b e present at a proceeding unde r§ 3582 (c) (2 ) regarding
the imposit ion of a s e nt e nc i ng modification)
                                            7
     Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 8 of 19




     The Sentencing Guidelines policy statement appears at

§ lBl.13, and provides that the Court may grant release if

"extraordinary and compelling circumstances" exist, "after

considering the factors set forth in 18 U.S.C. § 3553(a), to the

extent that they are applicable, " and the Court determin es that

"the defendant i s not a danger to the safety of any other person

or to the community, as provided in 18 U.S . C. § 3142(g) . "

     Critical l y, in Application Note 1 to§ 1Bl.13, the

Commission identifies the "extraordinary and compelling reasons"

that may justify compassionate release. The note provides as

follows:

     1. Extraordinary and Compelling Reasons. - Provided the
     defendant meets the requirements of subdivision (2)
     [regarding absence of danger to the community],
     extraordinary and compelling reasons exist under any of the
     circumstances set forth below:

      (A)   Medical Condition of the Defendant.

            (i)  The defendant is suffering from a terminal
            illness (i.e., a serious and advanced illness
            with an end of life trajectory) . A specific
            prognosis of life expectancy (i. e., a probability
            of death within a specific time period) is not
            required. Examples include metastatic so li d - tumor


There is no right to counsel with respect to a motion for
compassionate release.      United States v. Smith, 2019 U.S. Dist.
LEXIS 96383 (E.D. Ky. June 7, 2019); United States v. Webb, 565
F.3d 789, 793 - 95 (11 t h Cir. 2009) (inmate h as no right to counsel
with respect to motion to reduce lawful sentence).
                                          8
Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 9 of 19




     cancer, amyotrophic lateral sclerosis (ALS), end -
     stage organ disease, and advanced dementia.

      (ii)         The defendant is

            (I)     suffering from a serious physical or
            medical condition,

            (II)    suffering from a serious funct i onal or
            cognitive impairment, or

            (III)  experiencing deteriorating physical or
            mental health because of the ag i ng process,

that substantially diminishes the ability o f the defendant
to provide self - care within the environment of a
correctional facility and from which he or she is not
expected to recover.

     (B)  Age of the Defendant. - The defendant (i) is
     at least 65 years old; (i i) is experiencing a
     serious deterioration in physical or mental
     health because of the aging process; and (i i i)
     has served at least 10 years or 75 percent of his
     or her term of imprisonment, whichever is less.

      (C)     Family Circumstances.

     (i)  The death or incapaci t ation of the caregiver
     of the defendant's minor child or minor ch i ldren.

     (ii)      The incapacitat i on of the defendant's
     spouse or reg i stered partner when the defendant
     would be the only available caregiver for the
     spouse or registered partner .

      (D)  Othe r Reasons. - As determined by the
     Director of the Bureau of Prisons , t here exists
     i n the defendant's case an extraordinary and

                                      9
        Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 10 of 19




                compelling reason other than, or in combination
                with, the reasons described in subdivisions (A)
                through ( C) .

        Application Note 2 adds that "an extraordinary and

compelling reason need not have been unforeseen at the time of

sent encing in order to warrant a reduction in the term of

impr i sonment."

        For its part, consistent with Application Note l(D), BOP

rece n t ly promulga te d Program Statement 5 0 5 0. 50, availab l e at

https://www.bop.gov/po li cy/progstat/505 0 050 EN.pdf.                     Th is

Program Statement, which took effect on January 17, 2019, set

forth BOP's e valuation criteria for compassionate re lease afte r

the First Step Act.               Program Stat ement 5050.50 contains

standa rds that are both more extensive than and s lightly

differe nt from those stated in§ lBl.13.

        The current Program Statement conta i ns guidelines and

procedures for impl e me nting t h e compassionate release amendment s

of t h e First Step Act r e l ating to Re ques ts Based on Medi ca l

Circumstances (S ection 3); Requests Based on Non-Medical

Circumstances - Elderly Inmates (S e ction 4); Requ ests Based on

Non-Me di cal Circumstan c e s - Deat h or Incapacit a t i on o f the

Family Member Caregiver (Section 5) ; and Requests Based on Non -

Me dical Ci rcumstan c e s - Incapacit ation of a Spou se or Regist e r e d

Pa rt n e r   (Se ct i o n 6 ).   No t a b l y , Program Stateme n t 505 0 . 5 0 does
                                                    10
     Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 11 of 19




not contain criteria for r eleas ing an i nmate f or non - medical or

no n- e xigent family circums tances.

B.   Zullo Does Not Meet The Criteria For Release Under The
     First Step Act, The Sentencing Guidelines And BOP'S
     Program Statement

      In general, a defendant has t h e burden t o s how

circumstances meeting the test for compass ionate re l ease.

United States v. Heromin, 2019 WL 2411311 , at *2 (M .D. Fla. June

7, 2019 ).   See generally United States v. Butl er , 970 F. 2 d 1017 ,

1026 (2nd Cir . 19 92) ("A party with an affirmative goa l and

presumpt ive access to proof on a given issue n ormally has the

burden of proof as to that issue. " ) .         Zullo does not come close

to qualifying unde r ex isting c riteria .

      I n fact, under the Sentencing Commission ' s Policy

Statements and BOP ' s imp l ementing Program Statement , Zul l o is

n o t even eligible f o r compassionate rele ase .     As requ ired b y 28

U.S.C. § 994(t), t h e Sentencing Commi ssion , in U. S . S . G.

§ 1Bl.13, specified crit e ria to b e consider e d in eva luat ing an

applicat i on for compass i onate release , and also p ro vided

specific exampl es .     These criteria e n compass s i tuation s

invo l vi n g an inma t e ' s medical condition , age or f ami ly

circumstances relating to the care for mi n or children , a spouse

or ot h er dependent .    Zull o concedes that his case p r esent s no



                                           11
       Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 12 of 19




extraordi nary and compe ll ing reasons that fa ll wit hi n any of

those parame te rs .

        To be sure, § lBl.13, Application Note l(D) permi ts

compassionate release in other, non - medical or no n - family

ci rcumstances , but d oes so only "[a]s determined by the Director

of the Bureau of Prisons."          As just noted, Program Statemen t

5050.50, amended expressly in light of the First Step Act, d oes

not allow release in cases not presenting extraordinary h ea l th ,

age or fami ly- related issues.         In a case l i ke this one, t h en, as

the Supreme Court made clear in Dillon, the Sentenc ing

Commission ' s Policy Statement is binding on this court .              Uni ted

States v. Shie l ds, 20 19 WL 2359231, at *4          (N.D.Cal. June 4,

20 1 9) .

       Even if it we r e assumed that the Fi r st St e p Act at l east

made Zullo eligible for compass ionate r e l ease , there are

abun da n t   reaso n s why his application shou ld be denied .        In the

first place , compassionate release , even ba sed o n dire medical

o r family cir c ums tance s, should be a " rare " and "extrao rdinary"

event .       Uni ted States v . Willis ,   382 F . Supp . 3d 1185 , 1188-8 9

(D.N . M. 2019)     (compiling cases ; c it at ions omitted) ; Un it e d

States v . Johns, 2019 WL 2646663 , at *2          (D.Az. June 27 , 2 01 9)

Where , as here ,     such special conditions are entirely absent , a

motion for release should r ece ive e v e n more scrutiny .

                                              12
          Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 13 of 19




Conspicuously absent from Zullo's moti on is citati o n to e v en a

single c as e wher e a district c ourt e v en considered, much l ess

granted, a compassionate release motion filed by a n inmate who

presented no extraordinary medical, age or famil y c ircumstance

is sues.      A c ompassionate releas e p ro c eeding i s n ot t he v e nue in

which a court sho u ld reconsider the wisdom or fairness of a

sentence that became final y ears ago.

          Zul lo insist s t h at " e x tra o r dinar y a nd compelling" r eason s

for a sentence reduction can be found in circumstan ces

surr ounding the manne r in wh i ch h e was prosecuted .               First, h e

c h a r acter i z e s as " extraordi n ary " t h e 1 5-yea r s e ntence h e

received for a "first-time, non - violent drug offense."                      Motion

at   4.     I n fa ct , t h e se n te n ce Zul lo recei v e d f or engag ing in a

three - year - pl u s cocaine t raf f ic king conspira c y , which involv ed

pounds o f narcotics and t h e p o ssess i o n o f many f i r e arms, was t h e

lowest a u t h or i zed by Cong r ess .      Comparab l e sen te n ces are imposed

on s i mil arly- s i t uated d e fe n da n ts t h ro u ghou t t h is coun t ry on a

dail y basis.        The 1 8 0-month s e ntence was within the range

presc r i be d u nder t h e Sen te n cin g Gu ideline s e ven wi t ho u t

refe r e n ce t o ma nda to r y minimums .     I n trut h, the r e is not hi n g s o

exception a ll y h ars h a b o u t   Zul l o 's sent ence t o ma ke i t a n

extraordin ary o u tcome .



                                                  13
      Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 14 of 19




      No mo r e merito r ious is Zullo's d e riding of t he Government ' s

decision to a ppe al the illegal o r i g inal sentence t h at granted

him a n undeserved windfall .           When Zullo pled guilt y , h e was

fully aware a case was pend i n g before t he Supreme Court that

cou l d a ffec t his ca s e .    He no n et h eless de cided to plead g uil ty

and take hi s chances.          Zull o knew the Governmen t had a lega l

righ t t o appeal h i s sent e n c e, be c ause J u dge Mu rt h a t o l d him tha t

afte r p r on o u nc in g sentence .    Oct . 19 , 201 0 Sen tencing Tr . 34 .

In set t l i ng Zull o 's case, t he Government insisted t h at he p l e ad

gui lty t o c r ime s t h a t, in the p r osecu to r's e stima tio n, r equi red

imposition of a 15-y ear senten ce .            Zullo agreed to t h at bargain .

The Gov e rnment's d ec ision t o a ppeal the il l ega l sen tence wa s n o

more " abs u rd" - or " extraordinary" -- tha n Zull o ' s own d ec i sion

to appea l fro m his rese n tencing .

      Zul l o sugges ts Congr e ss' p assage of the Fi rs t Step Act i n

20 1 8 is itself an extraordinary event that a cou rt can take into

account in evaluating a          §   3582 (c) ( 1 ) (A) motion .   This argument

is a no n - sequitur .     To u rge that the me re pass age of t he Act i s

a circumstance that qualifies an inmate for re l ease is to invite

eve ry disgruntled federal prisoner (o f which t h ere are s urely

ma n y) , regard less of ci r cumstances , to seek a r educed sent ence .

Clearl y , this is not what Congress con templated .               What Con g ress

d i d intend was to expand the circumstances in which d eserving

                                                  14
     Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 15 of 19




inmates could seek judicial review of applications for

compassionate release, under standards set by Congress, by the

Sentencing Commission and the Bureau of Prisons.           See, e.g.,

United States v. Fox, 2019 WL 3046086, at 3 (D.Me. July 11,

2019) ("The First Step Act did not change the statutory criteria

for compassionate release, but it did change the procedures, so

that the Bureau of Prisons is no longer an obstacle to a court's

consideration of whether compassionate release is

appropriate."); Willis, 382 F.Supp.3d at 1187 (same)

     Zullo points to the strides he has taken, since being

incarcerated, to take advantage of prison programming and to

better himself as a citizen.       But as Zullo himself recognizes

(Motion at 9), Congress has decreed that "[r]ehabilitation of

the defendant alone shall not be considered an extraordinary and

compelling reason" to reduce a lawful sentence.          28   u.s.c.
§ 994 (t).

     In his amended motion, Zullo adds another assertedly

extraordinary circumstance meriting§ 3582(c) relief:             the

Government's alleged breach of the plea agreement by appealing

his original, unlawful sentence.        Of course, Zullo had ample

opportunity, either during the Government's appeal, or after,

during resentencing proceedings, to challenge any alleged

breach.      But Zullo did not do so.   And then, when Zullo finally

                                          15
       Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 16 of 19




did raise the claim in 2018, he forfeited it by not seeking

authorization from the Court of Appeals to file a successive

§ 2255 petit i on.    In light of these omissions,       Zullo should not

now be heard carping about prosecutorial misconduct in the

context of a motion for sentence reduction.

       In any event, there was no breach of the plea agreement.

The Government never promised, or even hinted that,            in exchange

for Zullo's guilty plea,       it would forego its statutory right to

appeal an illegal sentence.        The language from the plea

agreement that Zullo relies on in his amended motion - the

recitation of maximum penalties the court "may" impose - was

clearly intended only to comply with the guilty plea

requirements of Fed.R.Crim. P. 11 (b) (1) (H).       No reasonable

interpretation of the plea agreement's language conferred on the

district court     (or, derivatively,     Zullo) the unfettered and

unappealable right to impose an illegal sentence.

       In sum, after knowingly and voluntarily pleading guilty to

charges that potentially exposed him to at least 15 years in

federal prison,      Zullo received the lowest sentence permitted by

law.    The conviction and sentence have been affirmed on appeal

and upheld on collateral attack.         The sentence Zullo received is

long, and the procedural course of his prosecution was a bit

unusual.     Undoubtedly,   family and friends miss him.        However ,

                                            16
     Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 17 of 19




there is no basis in law for finding anything extraordinary or

compelling about his plight.

C.    Zullo Has Not Shown He Is Not A Danger

      Before releasing an inmate under          §    3582 ( c) ( l ) (A ), the court

must determine that Zullo " is not a danger to t h e safety of any

other person or t o the community."        U.S.S.G.        §   lBl.13(2) .    The

Governme nt does not believe Zullo can ma ke this showing.                   He wa s

convicted of a multi - year na rcotics conspiracy in which 20

persons were charged.      Hi s role in that conspirac y was n o t a

minor or minimal one; rather, as the Presentence Report

concluded , Zullo was a "primary dis tr ibutor[] " for t h e

conspiracy 's l eader .   PSR i 23 .   A cooperating wi t ness observed

Zullo with 4 - 5 handguns over the course of the conspiracy , PSR

i 2 9(d), and two pistols were recovered during search es of

Zullo's home and c ar.     PSR i 33.     During a t ra ff i c stop , a

Rutland Police Officer found a .38 caliber revo lver in Zull o ' s

waistband; it was lo aded wit h hol low- point ammunition .               Zul lo

told t h e officer, "you never know when someone may jump you or

may n ee d it, it's not ill egal is it . "          PSR i 28 .    In one of the

counts of conviction, Zullo a dmi tte d t h at h e possessed a firearm

in furtherance of the drug conspiracy , a circumst ance that

s h a rply increased t he like l ihood that vio l e n ce would occu r .            He

is t oday o nl y 3 0 y ears old ; noth ing about h is age or p h ysical

                                           17
     Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 18 of 19




condition thus mitigates the risk posed by Zullo's criminal

conduct.

     Indeed, statistics compiled by the U.S. Sentenc ing

Commission confirm that Zullo is at high risk of reoffending.

According to t he Commission's June 20 19 Repor t on "Recidivism

Among Federal Firearms Offenders," more than 52% of persons who

had previously been convicted of a§ 924(c) firearms offense

were subseque ntly rearrested, a recidivism rate that was

significantly higher than for non-firearms offenders.           Report at

17, 39.    Even f or fir earms defendants who were in criminal

history category I    (like Zullo) , the recidivism rate remained

very high (37.6%).     Report at 42.     Perhaps more tellingly, Zullo

is now age 30 and the rearrest rate for firearms offenders who

were between ages 26 and 30 at the time of release was a

staggeringly high 69. 7%.     Repo rt at 43.    Given these grim

figures , no j u dge can confidently predict that Jeremy Zull o , if

released immediately , would not pose a danger to the community .

D.   Section 3553(a) Factors

     In assessing a § 3582 (c) ( 1) (A) motion , the court must take

into account, to t h e extent t h ey are pertinent, the statutory

sentencing factors set forth in§ 3553(a ).         The Government

submits that consideration of those factors in no way

demonstrates a n " extraordinar y " of " compelling" circumstance

                                          18
     Case 1:09-cr-00064-cr Document 1445 Filed 08/13/19 Page 19 of 19




justifying release far in advance of the expiration of Zullo's

lawful term of imprisonment.

                                  CONCLUSION

     Jeremy Zullo's motion for compassionate release should be

denied.

             Dated at Burlington, in the District of Vermont, August 13,
     2019.

                                                Respectfully submitted, ·

                                                UNITED STATES OF AMERICA

                                                CHRISTINA E. NOLAN




                                          By:
                                                GREGORY
                                                Assistant U.S. Attorney
                                                P.O. Box 570
                                                Burlington, VT 05402-0570
                                                (802) 951-6725
                                                Gregory.Waples@usdoj.gov




                                          19
